Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 18-22, drawn to a battery having an oval cross sectional housing and camera which incorporates such a battery, classified in H01M 5/262.
II. Claims 23, 26, 28, 32, 36, 39, 40, and 42, drawn to a battery powered optical device with a mounting portion, classified in G03B 17/561 and G08B 13/19621.
III. Claims 51, 69, and 85, drawn to a camera housing having a concave depression to receive a convex portion of a pedestal, classified in G03B 17/561 and G08B 13/19632.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d). In the instant case:
Subcombination I has separate utility such as use as a camera with a battery as claimed but which does not have any structure configured to allow the camera to be arranged on a support, e.g. a completely handheld camera.  
Subcombination II has separate utility such as for mounting a light emitting/detecting unit without any photographic imaging function, e.g. a floodlight or infrared motion sensor.
Subcombination III has separate utility such as use without any battery in the camera, e.g. a hardwired security camera. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Subcombination I requires search for significant battery structure and electrical contact detail, Subcombination II requires search for non-camera applications such as security sensors and battery powered lighting arrangements, and Subcombination III requires search for integrated or hardwired powered CCTV systems.  In addition to the diverse areas of search required for each subcombination, the results of a search in the areas noted as being required for each subcombination would be unlikely to be applicable to the other subcombinations. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Robert Hunt on 3/17/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-16 and 18-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23, 26, 28, 32, 36, 39, 40, 42, 51, 69, and 81 are withdrawn from 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al (US Patent 9,760,119 B2).
With regard to claim 1: Hung discloses in Figures 6-9 a battery for use in a wireless optical device (note that “optical device” in the present application is defined as being a device which can “emit and/or detect light”, see the “technical field” section of the specification, or ¶0001 of the PGPub of the application, the a wearable electronic device of Hung meets this definition by incorporation of a video-capable display screen and a heart rate sensor, see column 2 lines 37-48, both of which a reader would recognize as involving the emission and/or detection of light), the battery comprising: 20’ a “battery module”, which indicates the presence of one or more battery cells inside of the module) and a housing (the outer surface of the battery module) which has an internal space in which the cells are located, the housing having an elongated outer wall with an oval cross section (the outer wall of the housing which makes up the outer surface of the housing has an oval shape when viewed from above due to the rounded first 201’ and second 202’ sides) with the outer wall having first and second end walls 201’ and 202’ which are positioned at opposed ends of the outer wall (in the insertion and removal direction of the battery, see column 4 lines 11-14), the outer wall having an upper portion 203’ which is flat and which includes first and second grooves 26 and 27 for engagement which first and second detents of the device (elements 124 and 125 engage with the grooves to retain the battery, see column 4 lines 15-31) with the upper portion including a plurality of electrical contacts (metal pads 21, which as drawn include 4 circular contacts, note that column 4 lines 45-50 indicates that the contacts carry electrical power due to noting the need to protect the contacts from short circuiting) connected to the one or more battery cells and arranged to provide electrical power to the wireless optical device. 
With regard to claim 2: The plurality of electrical contacts of Hung are drawn as being positioned between he first and second grooves.
With regard to claim 3: The electrical contacts of hung are each drawn as having a circular contact area (as shown best in Figure 9, note that Figure 9 differs from Figures 6-8 in having an elastic seal 28
With regard to claim 4: Hung is such that the plurality of electrical contacts may be considered to be arranged along a lone that extends along a longitudinal axis of the elongated outer wall.  While the direction along which the contacts are shown as being arranged does not appear to be the longest axis of the battery (and as a result would typically be considered to be a “width” direction of the battery pack), the direction does match with the “length” direction of the combination of the device and battery, as best seen in Figure 9, and as a result can be reasonably considered to be a “longitudinal” direction of the mounted battery)
With regard to claims 11 and 12: The battery of Hung is formed with bosses which extend outwardly from the first and second end walls (the bosses being the protruding portion of the stepped shapes formed in the first and second walls).  These bosses extend along one of the minor axis of the oval cross-sectional shape (the protruding portions of the walls are on the shorter side of the battery).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Ignor et al (US PGPub 2011/0223447 A1).
With regard to claims 8-10: Hung does not disclose the inclusion of a flexible tab, extending from a curved side portion of the elongated outer wall between the upper portion and a lower portion that is flat and opposed to the upper portion and including a hinge portion positioned adjacent the housing and adapted to permit movement of the flexible tab to a position in which the flexible tab is in contact with the housing.
Ignor teaches that it is useful to include a flexible tab in a removable battery, the tab being positioned to allow a user to grasp the tab to support the weight of the battery 84 or 86) in the label of the battery which is affixed to one of the flat surfaces of the battery to allow the tab to be arranged against a side surface of the battery, see Figures 4, 5, and 6A and ¶0039.  This arrangement allows creation of a strongly attached pull tab (see ¶0041) which allows the user to easily remove the battery (see ¶0043).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the battery of Hung to have a flexible tab, connected to the battery housing using a hinge portion to allow movement between an extraction position in which the tab is extended from the battery and a stored position where the tab lays against he battery body, in order to allow the battery to be more easily extracted from the device.  It would have been obvious to locate that hinge on the curved side portion of the outer wall between the upper and lower portions (surface 201’) since the battery is extracted by pulling the battery in the direction of that surface. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Viduya et al (US PGPub 2007/0243457 A1).
With regard to claim 13: Hung does not disclose that the battery comprises an electrical connector at the first end wall to provide an electrical connection to the one or more battery cells.  Hung only discloses a single set of contacts, positioned on the upper portion.
Viduya teaches that it is useful to provide a second set of battery cell contacts on a wall perpendicular to a first set of battery cell contacts to improve the connection between the battery and the powered device, see ¶0028.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the battery of Hung to have a second set of electrical contacts, resulting in a battery connector, on the first end wall of the battery of Hung in order to enhance the reliability of the battery connection with the device. 

Claims 14, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramones et al (US Patent 10,718,996 B2) in view of Tamura (JP 2013-175471 A (English machine translation attached)
With regard to claim 14: Ramones disclose a camera 10 which comprises a battery compartment 70 which is configured to receive and hold a battery 72 (see column 4 lines 25-33.
Ramones does not go into detail regarding the structure of the battery itself and thus does not disclose that the battery has the claimed structure.
Tamura teaches a configuration for a battery that is intended for use inside of a photographic device.  The battery includes a pair of battery cells 54 which are arranged to provide electrical power and a housing (casing formed of 51 and 52) having an internal space in which the battery cells are located (as best seen in Figure 9), the housing having an elongated outer wall with an oval cross sectional shape (the outer wall being the outer surface of the casing members, which has an elongated outer wall with oval cross sectional shape (due to having substantially rounded corners to match the inner shape of the battery cells, as seen in Figure 9), and first and second end walls (an upper surface, seen in Figure 8 labeled with 50a and a lower surface which is opposite to the upper surface and unlabeled due to not being visible in Figure 8), the 50b which is flat (the examiner notes that the claimed recitation that the upper portion is “flat” and corresponding discussion of such structure in the specification is part of the reason why the shape of Tamura is able to be considered to be “oval” as claimed, as it indicates that the shape may include a flat surface instead of being smoothly curved all around) and which includes first and second grooves 52c and 52d, the upper portion also including a plurality of electrical contacts 72 and 76 which are connected to the battery cells and arranged to provide electrical power (see Figure 8 and ¶0030-0032).  This configuration is taught as preventing erroneous mounting of the battery due to the grooves (see ¶0028) while also allows for the location of the electrical contacts in otherwise wasted space P between the cells, see ¶0034 and Figure 9. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera of Ramones to use a battery as taught by Tamura in order to reduce the side of the battery due to more efficient location of the battery terminals and to prevent mounting of an incorrect battery into the camera by providing guide ribs that match with the grooves on the battery.

With regard to claim 15: Ramones discloses that the camera housing 46 includes a first component (the front of the camera, consisting of the front 52, sides 56 and 58, top 48, and bottom 50 see Figures 2-3 and column 5 lines 46-62 describing the overall form of the camera) and a second component (rear portion 54 and outer housing 14), with the first component being removable from the second component to expose the battery compartment (see column 6 lines 19-38 describing attachment of the first 

With regard to claim 16: The first component of Ramones is a cap (covering the second component and sealing the outer housing 14 into which the camera is inserted for mounting) that supports a camera lens 62.

With regard to claim 18: The cap of Ramones includes a first set of electrical connections (camera side contacts, labeled 122 in Figure 3 and 6) which form an electrical connection with a second set of electrical connections 124 on the second component when the cap is engaged with the second component (when the rear portion is attached and the cap is inserted into the outer housing, see column 8 lines 6-19).

With regard to claim 20: In the combination the camera battery compartment includes a recess to receive the battery (the “battery void” of Ramones) and first and second detents arranged to engage with the first and second grooves when the battery is received in the recess (the detents being the guide ribs 30e of Tamura, shown in Figure 6 and noted in ¶0016 which interface with the grooves as noted in ¶0028, such ribs being needed to gain the functionality which Tamura notes is advantageous).

With regard to claim 21: The battery compartment of the combination includes electrical contacts which are arranged to engage with the electrical contacts when the first and second detents are engaged with the first and second grooves.  This is . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ramones and Tamura in view of Ignor et al (US PGPub 2011/0223447 A1).
With regard to claim 22: Neither Ramones or Tamura teach the inclusion of a flexible tab on the battery housing, configured to be grasped by a user to support the weight of the battery and positioned on the housing to allow a user to grasp the flexible tab when the battery is in the battery compartment to remove the battery from the battery compartment.
Ignor teaches that it is useful to include a flexible tab in a removable battery, the tab being positioned to allow a user to grasp the tab to support the weight of the battery and aid in removal of the battery from the device. This arrangement allows the user to easily remove the battery (see ¶0043).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the battery of the combination of Ramones and Tamura to have a flexible tab as in Ignor attached to the battery housing, in order to allow the battery to be more easily extracted from the device by the user. 


Allowable Subject Matter
Claims 5-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 5-7: The prior art does not teach a battery configuration which has the claimed arrangement of electrical contacts and grooves.  This is because the prior art overwhelmingly discusses battery packs which are mounted in the longitudinal direction of the battery pack, and generally electrical contacts for providing electrical power are arranged perpendicular to the direction of insertion to prevent the electrical contacts from contacting the incorrect polarity device-side connection structure during the insertion process. Devices which involve mounting of a battery in a direction other than the longitudinal axis tend not to have grooves for engaging with detents in the positions as claimed in claim 1. See for example Tseng et al (US Patent 9,614,204 B2) where the engaging portions are positioned on a side face of the battery (see Fig 10).
With regard to claim 19: The prior art does not teach a camera as claimed, with the cap including a first set of electrical connections arranged to form an electrical connection with a second set of electrical connections on the second component when the cap is engaged with the second component and that the electrical connection serves to provide electrical power from the battery to the imager.  The prior art generally has the battery directly connected to the portion of the assembly that contains the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada et al (US Patent 11,258,928 B2) discloses a camera with attached battery having a terminal array.  Kozu et al (US Patent 7,429,432 B2) discloses a battery back with oval cross section, and teaches that an oval cross section allows for better fit into the accommodation spaces inside equipment, see column 8 lines 16-22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEON W RHODES, JR/Examiner, Art Unit 2852